Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 22 March 2013 OL2013032006/CAW/SUB/RLS/dik Commissioners: We have read the statements made by Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item16F of Form 20-F, as part of the Form 20-F of Perusahaan Perseroan (Persero) PTTelekomunikasi Indonesia Tbk. dated 22 March 2013. We agree with such statements concerning our Firm in such Form 20-F. Very truly yours, /s/ Chrisna A. Wardhana, CPA Partner
